Case 1:20-cv-21243-KMW Document 9 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-cv-21243-KMW

  MARIO TAVAROUS YOUNG,

        Petitioner,

  vs.

  UNITED STATES OF AMERICA

        Respondent.

  _________________________________________/

                                           ORDER

        THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 8) (“Report”) regarding Petitioner’s petition for writ of habeas

  corpus. Petitioner did not file objections to the Report and the time to do so has now

  passed. Upon an independent review of the Report, the record, and applicable case law,

  it is ORDERED AND ADJUDGED that:

        1. The conclusions in the Report (DE 8) are AFFIRMED AND ADOPTED.

        2. This action is DISMISSED.

        3. No certificate of appealability shall issue.

        4. All pending motions are DENIED AS MOOT.

        5. The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers in Miami, Florida, this 28th day of April, 2021.
Case 1:20-cv-21243-KMW Document 9 Entered on FLSD Docket 04/28/2021 Page 2 of 2




  cc:

  Mario Tavarous Young
  04972-104
  United States Penitentiary
  Inmate Mail / Parcels
  Post Office Box 150160
  Atlanta, GA 30315




                                      2
